DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is in response to Amendment filed on 02/05/2021.
Claims 16, 17 and 22 have been amended (the independent claim 16 contains limitation recited in the objected for 
Claims 1 – 22 are presented for examination
Response to Arguments
3.	Applicant’s arguments, filed on 02/05/2021, with respect to rejection of claims 16 – 21 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1 – 22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance of claims 1 – 15 had been provided in the NFR mailed on 11/05/2020; and Applicant’s arguments, filed on 02/05/2021, with respect to rejection of set claims 16 – 22 have been fully considered and are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        April 3, 2021